               Case 1:19-cv-03144-BAH Document 33 Filed 11/05/19 Page 1 of 2



1    MATTHEW D. THURLOW, D.C. Bar No. 1008014
     Baker & Hostetler LLP
2
2    1050 Connecticut Avenue, NW
     Washington, DC 20036
3    (202) 861-1681
3
4    mthurlow@bakerlaw.com
4
5    JARED S. PETTINATO, D.C. Bar No. 496901
5    Jared Pettinato Law Offices
6    3416 13th St. NW, #1
6    Washington, DC 20010
7    (406) 314-3247
7
8    Jared@JaredPettinato.com
     Attorneys for Plaintiffs
9
8
10
 9                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
11
10
12   NEIGHBORS AGAINST BISON                   Case No. 1:19-cv-3144-BAH
11   SLAUGHTER, et al.,
13
12            Plaintiffs,
14                                             Chief Judge Beryl A. Howell
13       v.
15
14   THE NATIONAL PARK SERVICE, et al.,
16
                                               PLAINTIFFS’ MOTION TO STRIKE,
17
15            Defendants.                      POINTS AND AUTHORITIES IN
                                               SUPPORT, AND [PROPOSED] ORDER
18
16
19
17
20
18
21
19
22
20
23
21
24

25
22
26
23
27
              Case 1:19-cv-03144-BAH Document 33 Filed 11/05/19 Page 2 of 2



 1          Plaintiffs Neighbors Against Bison Slaughter and Bonnie Lynn (Neighbors) move to

 2   strike Federal Defendants’ declarations and sentences that rely upon them in their Corrected

 3   Opp. to Pls.’ Mot. For A TRO & Prelim. Inj. (Fed. Defs.’ TRO/PI Br.), ECF No. 27-1. Decl. of

 4   Timothy C. Reid, ECF No. 25-1; Decl. of Mary C. Erickson, ECF No. 25-3.

 5          The Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706, prohibits Federal

 6   Defendants from relying on post-decision, extra-record evidence to explain the decisions they

 7   made in the 2019 Winter Decision, [2019] Operating Procedures for the [Interagency Bison

 8   Management Plan (IBMP)] (Dec. 31, 2018) (2019 Winter Decision), ECF No. 4-12. Federal

 9   Defendants use the declarations for no other purpose than to buttress the administrative record.

10   The APA prohibits them from doing so, and no other valid reason exists for Federal Defendants

11   to rely on the declarations. The APA requires the Court to strike the declarations and to strike all

12   sentences that rely upon those declarations in Federal Defendants’ TRO/PI Brief.

13          Dated November 5, 2019,

14                                             MATTHEW D. THURLOW, D.C. Bar No. 1008014
                                               Baker & Hostetler LLP
15                                             1050 Connecticut Avenue, NW
                                               Washington, DC 20036
16                                             (202) 861-1681
                                               mthurlow@bakerlaw.com
17

18                                             ____________________________________
                                               JARED S. PETTINATO, DC Bar No. 496901
19                                             Jared Pettinato Law Offices
                                               3416 13th St. NW, # 1
20                                             Washington, DC 20010
                                               (406) 314-3247
21                                             Jared@JaredPettinato.com
                                               Attorneys for Plaintiffs
22

23



     Neighbors Against Bison Slaughter v. Nat’l Park Serv., No. 1:19-cv-3144
     PLS.’ MOT. TO STRIKE                          1
